DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on September 07, 2022 to the non-final Office action of June 07, 2022 is acknowledged.  The Office action on the currently pending claims 1-3 and 5-13 follows.

Double Patenting

The Office notes that the potential obviousness double patenting in view of the parent US Patent 11,049,683 in view of Senda (US 20040166405) for claims 1, 3, 7-9, and 12 and/or in view of the parent US Patent 11,049,683 in view of Senda (US 20040166405) and Senda (US 6,873,243) for claims 1 and 10-11 will be held in abeyance until indication of allowable subject matter.
Newly added independent claim 13 will is rejected on the ground of nonstatutory double patenting for the same reason as provided for claim 10 in the non-final Office action of 06/07/2022.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Senda (US 20040166405) in view of Kanamaru (US 20010048579) and in further view of Karnes (US 6873243).
Regarding claim 1, Senda discloses (Fig.2):
A high-voltage direct-current thermal fuse, comprising: a left pin (13- on the left); a right pin (13- on the right); at least one fusible component (12) each having two fusible alloy support arms (See Figure Below), wherein one fusible alloy support arm is connected to the left pin (13- on the left), and the other fusible alloy arm is connected to the right pin (13- on the right), wherein the two fusible alloy support arms are arranged opposite (See Figure Below) from each other; a fluxing agent (14); a fusing cavity (See Figure Below), wherein the at least one fusible component (12) and the fluxing agent (14) are sealed within the fusing cavity (See Fig.2).

See next page→

    PNG
    media_image1.png
    764
    914
    media_image1.png
    Greyscale

However, Senda does not explicitly disclose:
Wherein a volume ratio of the fluxing agent to the fusing cavity is approximately 50% or less.
Senda however teaches and/or suggests:
Wherein a volume of the fluxing agent is smaller than a volume of the fusing cavity ([0040]), and thus teaching a volume ratio of the fluxing agent (14) to the fusing cavity (See Fig.2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Senda to modify the device of Senda such that the volume ratio of the fluxing agent to the fusing cavity is approximately 50% or less in order to suppress a pressure rise within a housing (11) and thus better protect the housing at high voltages as taught by Senda ([0005] and [0040]).
However, the above combination would still fail to teach:
At least two fusible components each having two fusible alloy support arms; wherein the at least two fusible components and the fluxing agent are sealed within the fusing cavity; and an insulation block, wherein the insulation block is arranged between the two fusible alloy support arms and separates the left pin and the right pin.
Kanamaru however teaches (Fig.13):
At least two fusible components (3a-c) each having two fusible alloy support arms (See Figure Below), wherein one fusible alloy support arm is connected to the left pin (1), and the other fusible alloy support arm is connected to the right pin (2), wherein the two fusible alloy support arms are arranged opposite from each other (Fusible Support Arms being on Opposite Sides and Being Connected to the Left and Right Pin: See Figure Below).

See next page→

    PNG
    media_image2.png
    534
    786
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kanamaru to further modify the device of modified Senda such that it has at least two fusible components that are placed within the fusing cavity so that the at least two fusible components and the fluxing agent are sealed within the fusing cavity, as claimed, in order to provide an improved means of dispersing the heat during an overcurrent condition due to the at least two fusible components as taught by Kanamaru ([0066]), and thus further improve the arc dissipating capabilities of Senda.
However, the above combination would still fail to teach:
An insulation block, wherein the insulation block is arranged between the two fusible alloy support arms and separates the left pin and the right pin.
See next page→
Karnes however teaches (Figs.3D-F):
An insulation block (355), wherein the insulation block (355) is arranged between the two fusible alloy support arms (See Figure Below) and separates the two terminals (320).

    PNG
    media_image3.png
    683
    810
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of modified Senda such that it has an insulation block that is arranged between the two fusible support arms and separates the left pin and the right pin, as claimed, in order to further improve the arc dissipation capabilities of the thermal fuse due to the insulation block insulating the two support arms from each other and impeding the arc as taught by Karnes (Col.8 Lns.54-61).
Regarding claim 2, modified Senda does not teach:
Wherein the volume ratio of the fluxing agent to the fusing cavity is 10%-50%.
However, modifying the volume ratio of the fluxing agent to a desired ratio, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved pressure suppression as discussed in claim 1, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 3, Kanamaru further teaches:
Wherein one or more of the at least two fusible components (3a-c) are U-shaped (Fig.13: each of the fusible components is an upside-down “U” shape).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kanamaru such that one or more of the at least two fusible components are U-shaped, as claimed, in order to achieve the improved arc dissipation capabilities as discussed in claim 1 above.
Furthermore, the above modification would only require a change in shape of the fusible alloy connection segment which would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved arc dissipation capabilities as discussed above, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 7, Senda further discloses:
A housing (11) and a bottom plate (15), wherein the housing (11), the bottom plate (15), the left pin (13- on the left), and the right pin (13- on the right) form the fusing cavity (See Figure of Claim 1).
However, Senda fails to disclose:
Wherein the insulation block is arranged on the bottom plate, and the housing, the bottom plate, the insulation block, the left pin, and the right pin form the fusing cavity.
However, as noted in claim 1 above, Karnes teaches:
The insulation block (355).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of modified Senda such that when the insulation block is modified into the device of modified Senda, as modified in claim 1 above, the insulation block is provided on the bottom plate so that the housing, the bottom plate, the insulation block, the left pin, and the right pin form the fusing cavity, as claimed, in order to achieve the improved arc dissipation capabilities as discussed in claim 1 above.
Regarding claim 8, Senda further discloses:
Wherein a fusible alloy connection segment (See Figure of Claim 1) is connected between the two fusible alloy support arms (See Figure of Claim 1).
However, Senda fails to disclose:
The two fusible alloy support arms and the fusible alloy connection segment together form a U-shaped structure.
Kanamaru however further teaches:
Wherein a fusible alloy connection segment (See Figure of Claim 1) is connected between the two fusible alloy support arms (See Figure of Claim 1), and the two fusible alloy support arms and the fusible alloy connection segment together form a U-shaped structure (Fig.13: the shape is overall a “U” shape).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kanamaru to further modify the device of modified Senda such that the two fusible alloy support arms and the fusible alloy connection segment together form a U-Shaped structure, as claimed, in order to achieve the improved arc dissipation capabilities as discussed in claim 1 above.
Furthermore, the above modification would only require a change in shape of the fusible alloy connection segment which would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved arc dissipation capabilities as discussed above, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 9, Senda further discloses:
Wherein the left pin (13- on the left) and the right pin (13- on the right) are perpendicular (See Figure of Claim 1) to the two fusible alloy support arms (See Figure of Claim 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Senda (US 20040166405), Kanamaru (US 20010048579), and Karnes (US 6873243) as applied to claim 1 above, and further in view of Li (CN 110047718).
Regarding claim 5, modified Senda does not teach:
Wherein a cross-sectional area of at least one fusible component of the at least two fusible components is smaller than a cross-sectional area of other fusible components of the at least two fusible components, and an operating temperature of the at least one fusible component having a small cross-sectional area is higher than an operating temperature of the other fusible components having a large cross-sectional area.
See next page→
Li however teaches:
Wherein a cross-sectional area of at least one fusible component of the at least two fusible components is smaller than a cross-sectional area of other fusible components of the at least two fusible components (See Pg.7, Par.4, Lns.6-7: “the first phase conductor 1 cross section area is less than the second phase conductor cross sectional area”- there are at least two fusible components, and of the two, one fuse component has a cross-sectional area that is smaller than that of the other fuse component), and an operating temperature of the at least one fusible component having a small cross-sectional area is higher than an operating temperature of the other fusible components having a large cross-sectional area (Fusible Component that has a Smaller Cross-Sectional Area having a Higher Operating Temperature than Fusible Component that has a Larger Cross-Sectional Area: See Pg.7, Par.4 Lns.3-7: “the first phase conductor 1 whose melting point is higher than the second phase conductor 2 melting point… the first phase conductor 1 cross section area is less than the second phase conductor cross sectional area”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Li to further modify the device of modified Senda such that the cross-sectional area of at least one fusible component of the at least two fusible components has a cross-sectional area that is smaller than that of another fusible component of the at least two fusible components, and such that the fusible component with the smaller cross-sectional area has a larger operating temperature than that of the other fusible component with the larger cross-sectional area, as claimed, in order to increase the stability and safety coefficient of the fuse as taught by Li (Pg.7, Par.7, Lns.3-6).
Regarding claim 6, Li further teaches:
See next page→
Wherein the at least two fusible components with different cross-sectional areas have an operating temperature difference of more than or equal to 5° C (Pg.7, Par.5, Lns.1-4).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Li to further modify the device of modified Senda such that the at least two fusible components with different cross-sectional areas have an operating temperature difference of more than or equal to 5° C, in order to achieve the improved stability and safety coefficient as discussed in claim 5 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Senda (US 20040166405), Kanamaru (US 20010048579), and Karnes (US 6873243) as applied to claim 1 above, and further in view of Ries (US 20020181221).
Regarding claim 12, Senda further teaches:
Wherein each of the two pins (13) has a flat end (See Figure Below), the flat end configured for external connection (See Figure Below) is away from the fusing cavity (See Figure of Claim 1).

See next page→

    PNG
    media_image4.png
    839
    892
    media_image4.png
    Greyscale

However, Senda does not disclose:
Wherein each of the two pins has a flat end and a wavy end, the flat end configured for external connection is away from the fusing cavity, and the wavy end is adjacent to the fusing cavity.
Ries however teaches (Fig.6):
Wherein each of the two pins (170 and 172) has a flat end (See Figure Below) and a wavy end (See Figure Below).

    PNG
    media_image5.png
    715
    892
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ries to further modify the device of modified Senda such that each of the two pins has a flat end that is away from the fusing cavity and configured for external connection, and such that each of the two pins has a wavy end that is adjacent the fusing cavity, as claimed, in order to provide a pin design that is easy to install and remove as taught by Ries ([0043]).
Furthermore, modifying the shape of the two pins such that they each have a desired shape, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved pin assembly as described above, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). 

Allowable Subject Matter

The Office notes that the combined subject matter of claims 1 and 10 would place the instant application in condition for allowance for the same reasons provided in the non-final Office action of November 10, 2020 of the parent case 16/623,932, subject to Applicant overcoming the double patenting rejection.
Newly added independent claim 13 will also be in condition for allowance, subject to Applicant overcoming the double patenting rejection, since the claim recites the allowable combined subject matter of claims 1 and 10, and will thus be allowed for the same reasons as provided in the non-final Office action of November 10, 2020 of the parent case 16/623,932.

See next page→

Response to Arguments

Applicant’s arguments filed on September 07, 2022 have been fully considered, but notes that Applicant’s arguments have been found unpersuasive.  Regarding Applicant’s argument that none of “Kaltenborn, Li, no Ries cures Senda’s deficiency in teaching ‘at least two fusible components each having two fusible alloy support arms, wherein one fusible alloy support arm is connected to the left pin, and the other fusible alloy support arm is connected to the right pin, wherein the two fusible alloy support arms are arranged opposite from each other; … a fusing cavity, wherein the least two fusible components are the fluxing agent are sealed within the fusing cavity’, as required by claim 1”, the Office has fully considered the above argument, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
Regarding Applicant’s argument that there is no reason to combine the Senda reference with the Karnes reference in order to teach the claimed “insulation block” due to the references not providing any motivation, the Office has fully considered the above argument, but respectfully disagrees.  Referring to page 14 of the non-final Office action of 06/07/2022, the action states that incorporating the “insulation block” taught by Karnes would improve the arc dissipation capabilities since the “insulation block” would impede the arc as stated in Col.8, Lns.54-61 of the Karnes reference.  Therefore, the Karnes reference does provide an explicit motivation and a predictable result for incorporating the “insulation block” into the device of Senda since the Senda reference is also directed to improving arc dissipation (e.g., see [0005] and [0040] of Senda).  For the reasons provided above, Applicant’s argument that the combination of the Senda reference and the Karnes reference would not lead to a predictable result is believed to be in error.
Furthermore, Applicant’s argument that the combination between the Senda reference and the Karnes reference is improper because “Senda’s design is a rectangular cavity with a straight fuse element 12, and on the contrary, Karnes’s cavity is designed to be a curved channel with a curved or bent fuse element 250” and thus providing no reason for combination.  Applicant further argues that the combination would also destroy the functionality of the original art and/or would change the principle of operation or require substantial reconstruction.
The Office has fully considered the above arguments, but respectfully disagrees.  As noted in the arguments above, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention could easily modify the device the Senda reference such that it has a curved fuse shape and “insulation block” as taught by the Karnes reference in order to achieve the predictable result of improved arc dissipation as taught in Col.8, Lns.54-61 of the Karnes reference without undo experimentation and without changing the fundamental operation of the Senda reference since the operation of the fuse device of Senda will operate the same regardless of whether the fuse is straight or curved into a “U” shape.  The Senda reference provides no criticality to the shape of the fusible element and changing the shape of the fusible element from a linear shape to a curved shape would not change the fundamental operation of the fuse.  Furthermore, Applicant has failed to provide any arguments and/or evidence to show that changing a linear fuse to a curved fuse would fundamentally change the operation of the fuse element.  The Office notes that the cavity of the Karnes reference is still a rectangular cavity that is simply curved due to the insulation block.  In other words, once the “insulation block” of the Karnes reference is integrated into the Senda reference, the rectangular cavity will also be a curved channel.  As noted above, a simple change of shape for a predicable result is within the level of ordinary skill in the art (See In re Dailey, 149 USPQ 74 (CCPA 1976)).  For the reasons provided above, Applicant’s arguments are believed to be in error.
Regarding Applicant’s argument that the combination between the Senda reference and the Karnes reference would change the fundamental operation of the Senda reference because “placing the Senda’s flux 14 at the bottom of the two separately columned cavity may also destroy the functionality of using the flux 14, which leads to unfavorable destroy of Senda’s working fuse”, the Office notes that the argument is speculative and conclusory.  Applicant has provided no argument or evidence to show that the flux of the Senda reference would no longer serve its intended purpose once the “insulation block” taught by the Karnes reference is modified into the device of Senda and merely concludes that it “may” not work.  The Office notes that the statement “may” also acknowledges that there could be a scenario in which flux of the Senda reference could still operate as intended even with the presence of the “insulation block”.  
The Office now directs Applicant’s attention to figure 2 and paragraph [0040] of the Senda reference.  The Senda reference clearly states that the primary purpose of the flux is to protect the sealer 15 from damage caused by arc created by the fuse 12.  Therefore, even if the “insulation block” of the Karnes reference is integrated into the device of Senda, the flux of Senda will still be able to protect the sealer of Senda from arc, and thus maintaining the original purpose of the flux.  For the reasons provided above, Applicant’s arguments that the combination between the Senda reference and the Karnes reference is improper are believed to be in error.
Regarding the Li reference, Applicant argues that there is no reason to combine since the fuse of the Li reference is for a lightning current, which is very different from Senda’s thermal fuse, and thus failing to provide any predictable result.  The Office has fully considered the above argument, but respectfully disagrees and notes that that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, the Li reference provides an explicit teaching that by varying the cross-sectional areas of fuses that one can improve the stability and safety coefficient of a fuse (see Pg.7, Par.7, Lns.3-6).  Therefore, the reference does in fact provide a predictable result of modifying the cross sectional areas of the fuses as claimed.  Furthermore, one of ordinary skill in the fuse art would clearly be motivated to utilize the Li reference even if the reference is drawn to lightning current because lightning currents are still sudden surges that could cause an overcurrent. Therefore, one of ordinary skill in the fuse art would look to other fuse arts in order to design a fuse that can address a variety of potential safety issues, like sudden surges, in order to provide maximum protection, which is the purpose of a fuse.  For the reasons provided above, Applicant’s argument that the Li reference does not provide a predictable result when combined with the Senda and Karnes reference is believed to be in error.
Applicant also argues that any combination of the Senda reference, Karnes reference, and Li reference would destroy the functionality of either or both the Senda reference and the Karnes reference and/or would require substantial reconstruction because the Li reference is drawn to a fuse drawn to lightning current whereas the Senda reference is drawn to a thermal fuse.  The Office has fully considered the above argument, but respectfully disagrees.  As noted above, one of ordinary skill in the fuse art could reasonably combine the Senda reference with the Li reference because lightning surge currents of the Li reference are still electrical currents/surges that could cause overcurrent, which is identical subject matter to the Senda reference.  Therefore, by simply changing the cross-sectional areas (and thus size) of the fuses as taught by the Li reference, one of ordinary skill in the art could build a fuse that can protect a circuit from simple overcurrent as taught by Senda and from sudden surges, like lightning surges as taught by Li, and thus improving the overall protection capabilities of Senda without undo experimentation and without having to change the fundamental operation of any of the references.  The Offices notes that a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  For the reasons provided above, Applicant’s arguments that any combination of the Senda reference, Karnes reference, and the Li reference as being improper are believed to be improper.
Regarding the Ries reference, Applicant contests that the rejection is improper because there would be no prima facie case of obviousness to modify the Senda reference such that it has the wavy ends taught by the Ries reference because “there is no fuse state indicator in Senda and Karnes’s design”.  The Office has fully considered the above argument, but respectfully disagrees and nots that the Ries reference does not have to be drawn to a thermal fuse element so long as the reference is analogous and since obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, the Ries reference is still drawn to the fuse/circuit protection art and teaches a pin connection that leads to easier installation and removal (see [0043] of Ries), and thus passes all of the requirements to be considered analogous art. Based on the teachings of the Ries reference, one of ordinary skill in the fuse art could reasonably modify the pins of the Senda reference such that the pins (13) have linear and wavy portions as taught by Ries in order to arrive at the predictable result of providing an improved installation and removal process as taught by Ries without undo experimentation and without changing the fundamental operation of the device of Senda.  The Office asserts that changing the shape of the pins from a linear shape to the shape taught by the Ries reference would not critically change the fundamental operation of the Senda reference and that a change of shape would not require undo experimentation since a simple change of shape for a predicable result is within the level of ordinary skill in the art (See In re Dailey, 149 USPQ 74 (CCPA 1976)).  For the reasons provided above, Applicant’s arguments that there is no reason to combine the Ries reference with the Senda reference and that the combination would change the fundamental operation, break the device, and/or would require undo experimentation are believed to be in error.
Finally, Applicant argues that the previous rejection is improper because Applicant of the instant application identified a problem that the prior art references do not recognize.
The Office has fully considered the above argument, but respectfully disagrees and notes that it has been held that the mere fact that the references relied on by the Patent and Trademark Office fail to evince an appreciation of the problem identified and solved by applicant is not, standing alone, conclusive evidence of the non-obviousness of the claimed subject matter. The references may suggest doing what an applicant has done even though workers in the art were ignorant of the existence of the problem. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillion, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144 (IV).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835